BERKSHIRE, 1’.
Fu,m the testimony in the cause, it satisfactorily appears that at the time J. W. C. Miers borrowed the money and gave the note in controversy to the appellees, in August, 1863, as well as prior and subsequent to that time> the appellant was in partnership with Miers, in the purchase and sale of goods, near New Creek, in Mineral county. That the money was borrowed in good faith by Miers for the benefit of the film or partnership, and was invested in goods for and which actually went into the same. That on the part of the appellee the money was loaned in good faith to and on the credit of the firm or partnership, and especially on the credit of Michael, the appellant. There can be no doubt, therefore, that the latter was liable for the debt thus contracted.
It was earnestly maintained by the counsel for the appellant, that, conceding his liability to pay the debt, the appel-*393lee had an adequate remedy at law, and therefore a court of equity bad no jurisdiction of the case, and the demurrer to the bill should have been sustained and the bill dismissed.
It appears that the contract or agreement between Miers and Michael, concerning the partnership, was verbal, and that there was no particular understanding between them as to what the style or name of the firm should be. But according, to the testimony of Miers, the firm usually went by the name of Miers & Michael, but was often called J. W. C. Miers & Co., and sometimes he called it J¡ W. C. Miers & Michael. That he generally signéd the papers J. W. C. Miers & Michael, to designate which of the Miers was intended — there being many of that name in the neighborhood — and that he considered one name for the film as good as another.
It also appears that Miers had some printed cards prepared in Baltimore, styling the firm “J. W. C. Miers & Co.,” which were distributed in the county, in the vicinity of the store where the goods were kept, and one of them was nailed up on the door inside of the store. And this appears to have been all the printed or written evidence of the name of the firm.
It is well settled that where a party has a plain, adequate and complete remedy at law, he will not be entertained in a court of equity to enforce his rights in the premises. But it is also settled that where it appears difficulties may attend the prosecution of his remedy for the recovery of such rights in an action at law, he will be permitted to enforce them in a court of equity. Mulliday vs. Machins, Adm’r, 4 Gratt., 1.
It is very evident that the appellee would have encountered very grave, if not insurmountable, difficulties in an action at law for the recovery of the amount of the note in controversy, and it seems to me, therefore, that under the peculiar circumstances of this case the jurisdiction of this court ought to be upheld and the decree complained of affirmed with costs and damages.
The other judges concurred.
Decree affirmed.